MORRISON, Judge.
The offense is possession of whiskey in a dry area for the purpose of sale; the punishment, a fine of $200.00.
Our able State’s Attorney has confessed error herein because of the failure of the state to establish that the order of the commissioners’ court declaring the result of the prohibition election was ever published as required by law.
Such failure resulted in a reversal in Sweeten v. State, 135 Tex. Cr. R. 445, 120 S. W. (2d) 1074; in Craig v. State, 145 Tex. Cr. R. 186, 167 S. W. (2d) 523; in Jones v. State, 154 Tex. Cr. R. 88, 225 S. W. (2d) 190; and in numerous other cases over a period of many years.
The reason for this rule lies in the fact that the local option election does not in itself, standing alone, make illegal that which had been legal. Notice to the public of the result of such election is a prerequisite.
For the errors shown, the judgment is reversed and the cause remanded.